Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/14/2020 has been considered by the examiner.

Status of Claims
Claims 1-9 are pending.

Drawings
The drawings were received on 15 January 2020.  These drawings are accepted.

Double Patenting
Claims 1-9 of this application is patentably indistinct from claims 1-4, 7-9, and 11-12 of Application No. 16/744,122 (US 2020/0151483). Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-9 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-4, 7-9, and 11-12 of copending Application No. 16/744,122 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Wu et al. (US 2013/0051635) (hereafter Wu).
Regarding claim 1, Wu discloses an optical device, comprising: a first substrate; a light source, disposed on the first substrate to output a first light beam (see at least Fig. 1 and paragraph [0024], where 400 are the light sources and the base on which they set is the first substrate); a second substrate, disposed above the first substrate, and comprising a first surface and a second surface opposite to the first surface and closer to the first substrate, wherein a scattered light beam which is generated by the first light beam entering an object touching the first surface of the second substrate and scattered in the object is a second light beam (see at least Fig. 1 and paragraph [0022], where 100 is the second substrate); an image capturing device, disposed on the first substrate to receive a third light beam, wherein the third light beam is the second light beam normally incident to the second surface and transmitted to the image capturing device (see at least Fig. 1 and paragraph [0024], where sensing element 300 is an image capturing device); a lens module, configured to focus the third light beam to be 

Regarding claim 8, Wu discloses all of the limitations of claim 1.
Wu also discloses a microstructure layer, adapted to increase the third light beam and disposed on first surface of the second substrate (see at least Fig. 1 and paragraphs [0022] and [0026], where surface 110 is a microstructure layer).

Regarding claim 9, Wu discloses all of the limitations of claim 8.
Wu also discloses that the microstructure layer includes a plurality of particles for scattering light (see at least paragraph [0026], where surface 110 includes hazed particles).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 2013/0051635) (hereafter Wu) as applied to claim 1 above, in view of Raguin et al. (US 10,024,655) (hereafter Raguin).
Regarding claims 2 and 3, Wu discloses all of the limitations of claim 1.
Wu does not specifically disclose that the first light beam is infrared light and that the device further comprises an infrared pass layer, adapted to pass the infrared light and filter out other light being out of range of wavelength of infrared light.
However, Raguin teaches a device for capturing images of skin topology, for example fingerprints, (see at least the abstract), wherein the illumination light is infrared light and the device comprises an infrared pass layer, adapted to pass the infrared light and filter out light being out of range of wavelength of infrared light (see at least Col. 10, line 47 through Col. 11, line 10, where the illumination light and the spectral filter can be in the range of >750nm, such as the 760 nm O2 or 950 nm H2O spectral holes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu to include the teachings of Raguin so that the first light beam is infrared light and that the device further comprises an infrared pass layer, adapted to pass the infrared light and filter out other light being out of range of wavelength of infrared light for the purpose of blocking ambient light, specifically in sunlight, that would otherwise interfere with the imaging (see Col. 10, line 47 through Col. 11, line 10).

Regarding claim 4, Wu as modified by Raguin discloses all of the limitations of claim 3.

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the infrared pass layer within the device, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the infrared pass layer within the device, for the purpose of optimizing the isolation of the image capturing device so as to block the most possible ambient light. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).

	Regarding claims 5 and 6, Wu discloses all of the limitations of claim 1.
Wu does not specifically disclose that the first light beam is visible light and that the device further comprises a visible pass layer, adapted to pass the visible light and filter out other light being out of range of wavelength of visible light.
However, Raguin teaches a device for capturing images of skin topology, for example fingerprints, (see at least the abstract), wherein the illumination light is visible light and the device comprises a visible pass layer, adapted to pass the visible light and filter out light being out of range of wavelength of visible light (see at least Col. 10, line 47 through Col. 11, line 10, where the illumination light and the spectral filter can be in the range of 500-550 nm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wu to include the teachings of Raguin so that the first light beam is visible light and that the device further 

Regarding claim 7, Wu as modified by Raguin discloses all of the limitations of claim 6.
Wu as modified by Raguin does not specifically disclose that the visible pass layer is disposed on the image capturing device.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the visible pass layer within the device, since it has been held that a mere rearrangement of elements without modification of the operation of the device involves only routine skill in the art. One would have been motivated to rearrange the visible pass layer within the device, for the purpose of optimizing the isolation of the image capturing device so as to block the most possible ambient light. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975).
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573.  The examiner can normally be reached on M - F: 8:00am - 4:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.W.B/             Examiner, Art Unit 2872  


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
3/25/2021